Citation Nr: 1510460	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  08-04 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disability. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from January 1982 to January 1985 and from January 2004 to February 2005.  He had additional service in the Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Montgomery, Alabama, Regional Office (RO).  

In March 2010, the Veteran testified at a hearing at the RO before a local hearing officer.  A transcript of that hearing is of record.  The Veteran was scheduled for a hearing before the Board in November 2010, however, he failed to appear at the hearing .

This case was most recently before the Board in January 2012 when the issues set forth on the title page of this decision were remanded for additional development.

The Board has reviewed the Veteran's claims file and the records maintained in the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to service connection for respiratory disability and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Department of Veterans Affairs (VA) will notify the Veteran if further action on his part is required.


FINDING OF FACT

A hearing loss disability for VA purposes has not been presented during the pendency of this claim.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred or aggravated in service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the hearing loss disability claim decided herein, the record reflects that the Veteran was mailed letters in June 2005 and March 2006, advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence, as well as the appropriate notice with respect to the disability-rating and effective-date elements of the claim.  The Veteran was provided complete notice prior to the adjudication of the claim in September 2006. 

VA has also complied with its duty to assist the Veteran in the development of his claim.  All available service treatment records (STRs), service personnel records and identified post-service treatment records, to include Social Security Administration records, were obtained.  Multiple searches for additional STRs were unsuccessful.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  In this regard, the Board finds that there has been substantial compliance with its 2012 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board finds that no additional development for medical opinions or examinations is necessary.  Pursuant to the Board's 2012 remand, the Veteran underwent VA audiological examinations in February and November 2012.  The examinations were adequate, as they were each predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiners provided a rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Evidentiary development is complete. 

The Veteran's representative has argued that the 2012 VA examinations are inadequate because the audiometric data obtained on examinations was deemed unreliable and invalid.  See November 2014 Informal Hearing Presentation (IHP) in VBMS.  The Board does not agree.  Both 2012 VA examiners reported that the test results were inconsistent and unreliable, and therefore not valid for rating purposes.  The examiners explained that the speech discrimination score was not appropriate for the Veteran because of language difficulties, cognitive problems and inconsistent speech discrimination scores that made combined use of pure tone average and speech discrimination scores inappropriate.  The finding that the Veteran did not (currently and at any point during the appeal period) have hearing loss disability for VA purposes, rendered moot the necessity to provide an etiology opinion with specific rationale.  Thus, the VA examination reports are deemed adequate for rating purposes.  See Barr, supra.  Moreover, and notably, the Veteran has not submitted any medical evidence suggesting that he has hearing loss (by VA standards) related to service.  Therefore, there has been substantial compliance with the Board's remand instructions.  See D'Aries, supra. 

As VA's duties to notify and assist are met, the Board will address the merits of the claim. 

II.  Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. § 3.303(a), 3.304.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss (organic disease of the nervous system) is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

STRs for the Veteran's first period of active service from January 1982 to January 1985, including audiometric testing reports from December 1981 (enlistment), February 1984 and December 1984 (separation), are negative for findings of hearing loss. 

Following this initial period of active duty, a July 1986 Report of Medical History for enlistment in the National Guard, notes the Veteran denied any history of hearing loss.  Audiometric testing conduction on National Guard enlistment examination in July 1986 notes that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
45
LEFT
0
0
0
0
0

Despite the elevated reading at 4000 Hertz for the right ear, the Veteran's PULHES profile was noted to be "H1" and he was found to be physically qualified for the National Guard.  (The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service). The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991), for an explanation of the military medical profile system.)

Available STRs for the Veteran's period of active service from January 2004 to February 2005 are negative for complaints or findings of hearing loss disability.  In a January 2005 Post-Deployment Health Assessment, the Veteran complained of various medical problems but did not mention hearing loss.

As noted above, complete STRs are not available to confirm an in-service disability.  Multiple searches for additional STRs were unsuccessful.  However, the Board points out that there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been lost or destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this duty in mind.

Service personnel records show that the Veteran served in a designated "imminent danger area" in support of Operation Iraqi Freedom from January 2004 to February 2005.

Following service, the Veteran submitted the instant claim in June 2005, reporting that he had experienced hearing loss since 2004.

VA outpatient treatment records dated from 2005 to 2012 note that the Veteran complained of hearing loss in November 2005.  These records contain no objective hearing test results.  Likewise, private treatment records dated from 2007 to 2011 note no complaints or findings of hearing loss disability for VA compensation purposes.

During a March 2010 hearing, the Veteran testified that he was exposed to excessive noise from airplanes, gunfire, artillery and missile fire while stationed in Iraq.  He indicated that he began experiencing hearing loss at that time.

Records obtained from the Social Security Administration note that the Veteran complained of left ear hearing loss in August 2010.

Private medical evidence shows that the Veteran suffered a stroke in April 2011.  Thereafter, he had problems speaking.

February and November 2012 VA hearing loss and tinnitus DBQ reports note that the Vetran underwent audiometric testing.  On both occasions, findings of pure tone thresholds in both ears of CNT (could not test) were recorded at 500, 1000, 2000, 3,000, and 4000Hertz.  Speech audiometry revealed speech recognition ability of CNT in both ears.  The audiologist reported that the test results were not valid for rating purposes, and explained that the speech discrimination score was not appropriate for this Veteran because of language difficulties, cognitive problems, and inconsistent pure tone average and speech discrimination scores that made combined use of pure tone average and speech discrimination scores inappropriate.  

As noted above, STRs from the Veteran's first period of active duty are negative for findings of hearing loss disability.  

During the Veteran's break in service, one examination report notes that the Veteran exhibited hearing within normal limits in the range from 500 to 4,000 Hertz for the left ear, while in the right ear, hearing was within normal limits from 500 through 3,000 Hertz, with a sensorineural hearing loss present at 4,000 Hertz only.  There are no subsequent audiometric findings to show whether this was a temporary loss or a chronic disability prior to the Veteran's second period of active duty.

The Board notes that the Veteran has reported on several occasions that he was exposed to acoustic trauma during his second period of service in Iraq.  The Board does not dispute this assertion.  His contention of experiencing noise exposure in service is accepted.  However, no STRs from this period of active duty confirm complaints of hearing loss or a diagnosis of hearing loss disability.  It should be noted in January 2005, just prior to separation, the Veteran complained of various medical problems but did not mention hearing loss.

There is no evidence to indicate that the Veteran was diagnosed sensorineural hearing loss within one year of his leaving active duty in February 2005 so as to warrant service connection on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.

More importantly, there has been no competent medical evidence showing that the Veteran has current hearing loss disability under 38 C.F.R. § 3.385.  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that, in the absence of proof of current disability, there can be no valid claim since service connection presupposes a current diagnosis of the condition claimed).  See also Palczewski v. Nicholson, 21 Vet.App. 174 (2007) (upholding VA's regulation requiring hearing loss for VA disability purposes to meet the requirements of 38 C.F.R. § 3.385). This has not been shown in this case.

The Board has not overlooked the Veteran's contentions in support of his claim.  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, hearing loss disability falls outside the realm of common knowledge of a lay person.  That is, although the Board readily acknowledges that Veteran is competent to describe difficulty hearing, there is no indication that the Veteran is competent to provide lay evidence that his hearing loss meets the requirements of section 3.385 to constitute a disability under VA regulations. Such a finding requires clinical testing which is beyond the competency of a lay person. Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In arriving at the decision to deny the service connection claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  As such, the claim is denied. 


ORDER

Service connection for bilateral hearing loss disability is denied.


REMAND

Respiratory Disability 

The Veteran seeks service connection for a respiratory disorder.  STRs show that the Veteran was seen during service complaining of shortness of breath and breathing problems.  See September and October 2004, January 2005 STRs.  Following service, a November 2005 VA outpatient treatment record notes the Veteran's complaints of breathing problems, to include coughing and wheezing, since his service in Iraq (2004-2005).  Examination revealed wheezes in the lung apices.  The impression was wheezing due to smoking.  A November 2006 VA outpatient treatment record notes findings of bronchitis which was treated with a nebulizer.  In March 2007, a VA examiner noted a diagnosis of chronic obstructive pulmonary disease (COPD) based on pulmonary function tests which showed moderate obstruction.   In July 2011, VA examination of the lungs revealed a few crackles in the lung bases bilaterally.

In January 2012, the Board remanded this issue and requested an opinion as to the etiology of respiratory disability manifested by the Veteran.  The Veteran underwent a VA examination in March 2012.  The March 2012 VA Respiratory Conditions DBQ report notes the Veteran's complaints of breathing problems, primarily shortness of breath, since service.  The examiner stated that the Veteran had no history of ever being diagnosed with a respiratory condition.  He reviewed 2011 X-ray studies but conducted no additional testing, to include pulmonary function testing.  The examiner stated that the Veteran had no respiratory disability and that his complaints were related to his heart disease.  

There is no indication that the March 2012 examiner reviewed the claims file in conjunction with the examination.  Prior findings of disability, to include bronchitis and COPD as noted above, were not acknowledged or explained by the VA examiner.  The development of facts includes a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, VA adjudication regulations and guidelines provide that "if [an examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2.  See also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).  In this regard, the Board notes that the Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A remand for another VA opinion is necessary.


	(CONTINUED ON NEXT PAGE)


Low Back Disability

The Veteran has complained that he has low back pain that began during service.  He testified that he jumped from Humvees and carried backpacks and that these activities cumulatively resulted in injury to his back.  See March 2010 hearing transcript. 

In January 2012, the Board remanded this issue and requested an opinion as to the etiology of any low back disability manifested by the Veteran.  The Veteran underwent a VA back examination in March 2012; however, the Board finds that the etiology opinion provided is inadequate for adjudication purposes. 

Specifically, as pointed out by the Veteran's representative in a November 2014 IHP, the March 2012 VA back DBQ report notes that the Veteran's claims file was not reviewed by the examiner in conjunction with the examination.  As correctly noted by the Veteran's representative, the development of facts includes a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment.  VA adjudication regulations and guidelines provide that "if [an examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2.  See also Littke, supra; Green, supra.  On remand, an addendum opinion should be obtained as it is not clear what background information the examiner had access to in rendering the opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA respiratory examiner who provided the March 2012 opinion.  If that examiner is not available, another examiner can provide the opinion.  If the Board's question cannot be answered without an examination, one should be scheduled. 

The claims file must be made available for review and the addendum report should indicate that it was reviewed. 

The examiner should state whether it is at least as likely as not (a probability of 50 percent or greater) that any respiratory disability diagnosed during the period of this appeal, including bronchitis and COPD noted in VA treatment records, had its onset in service or is otherwise causally related to service, to include the Veteran's reports of shortness of breath during service.  

The examiner should state a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
2.  Return the Veteran's claims file to the VA back examiner who provided the March 2012 opinion.  If that examiner is not available, another examiner can provide the opinion.  The claims file should be reviewed and such review should be noted.

The examiner should provide a description and diagnosis of any low back disorder currently manifested by the Veteran.  The examiner should also provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that any current low back disorder began in or is related to his active duty service.  The examiner should address the Veteran's complaints of ongoing back pain since service in rendering the opinion.

The examiner should state a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, re-adjudicate the claims of entitlement to service connection for a respiratory disability and a low back disability.  If either claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


